Citation Nr: 0630931	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cancer of the neck 
glands, including claimed as due to Agent Orange exposure, or 
due to Epstein-Barr virus.  

2.  Entitlement to service connection for a psychiatric 
disability, to include major depression and post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy, including claimed as due to Agent Orange 
exposure.  

4.  Entitlement to service connection for chronic fatigue 
syndrome, including claimed as due to Agent Orange exposure, 
or due to Epstein-Barr virus.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Steven Zega, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1960 
to August 1963.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In November 1998, the Board of Veterans' Appeals (Board) 
denied the veteran's appeal from the denial of service 
connection for cancer of the neck glands. In May 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's decision. In January 2001, the United 
States Court of Appeals for the Federal Circuit granted the 
Secretary's motion for remand and remanded the case to the 
Court for further proceedings consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006).  
The VCAA applies to any claim filed before its enactment and 
not final as of that date.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The Board had 
denied the instant claim as not well grounded. The VCAA, 
inter alia, eliminated the well-grounded claim requirement. 
Because the Board denied the neck gland cancer claim as not 
well grounded, the Court remanded the case to the Board to 
readjudicate the claim.  The Board in May 2002 remanded the 
neck gland cancer claim to the RO for additional development.  

A Travel Board hearing was conducted before the undersigned 
in April 2003.  At the time of the hearing, the issues set 
forth on the title page were developed.  After the hearing, 
the Board remanded all the issues in October 2003.  The 
matter was then returned to the Board for further appellate 
review.  As noted below, appellant has made a request that 
requires additional remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this matter has been remanded for a Travel 
Board hearing, which was held in April 2003.  Since then 
appellant and his representative have had opportunity to 
submit additional evidence to the record and have been 
informed of the development undertaken during remand.  The 
case was returned to the Board.

While the case was at the Board, and while a decision was 
being prepared, correspondence was received from the veteran.  
In that correspondence he requested an additional Travel 
Board Hearing.  While it is unclear what additional 
information might be proffered at such hearing, in view of 
the passage of time since the last hearing and in view of the 
development taken pursuant to remand, such hearing can be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule appellant for an 
additional Travel Board hearing in 
accordance with applicable procedures.  If 
appellant desires a video hearing and 
facilities are available, that option may 
be provided.  Once scheduled, appellant 
and representative should be provided 
appropriate notice.  If there is a desire 
to withdraw the hearing request, such 
action should be taken in writing and 
forwarded to the RO.

After conduct of the hearing, or withdrawal of the request, 
the matter should be returned to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



